UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 JERMAINE JOSEPH DUNLAP,         )
                                 )
            Petitioner,          )
                                 )
       v.                        )    Civil Action No. 1:22-cv-01798 (UNA)
                                 )
 UNITED STATES DISTRICT COURT    )
 IN THE DISTRICT OF COLUMBIA,    )
                                 )
             Respondent.         )
                              MEMORANDUM
                                OPINION

       This matter is before the court on its initial review of petitioner’s pro se petition for writ of

habeas corpus, ECF No. 1, which consists of broad observations and challenges petitioner’s state

conviction and sentence, and an application for leave to proceed in forma pauperis (“IFP”), ECF

No. 2. Petitioner is currently in the custody of the California Department of Corrections and

Rehabilitation, and per the petition, he was convicted in the Superior Court of California, San

Bernardino.

       Federal court review of state convictions is available under 28 U.S.C. § 2254 only after the

exhaustion of available state remedies. 28 U.S.C. § 2254(b)(1). Thereafter, “an application for a

writ of habeas corpus [ ] made by a person in custody under the judgment and sentence of a State

court . . . may be filed in the district court for the district wherein such person is in custody or in

the district court for the district within which the State court was held which convicted and

sentenced [petitioner] and each of such district courts shall have concurrent jurisdiction to entertain

the application.” 28 U.S.C. § 2241(d). Petitioner was convicted and sentenced in California.

Therefore, this court lacks jurisdiction over this matter.
      Consequently, petitioner’s IFP application is granted, and this matter is dismissed without

prejudice. A separate order accompanies this memorandum opinion.



Date: July 29, 2022
                                                      __________/s/______________
                                                           CARL J. NICHOLS
                                                        United States District Judge